FRUGÉ, Judge.
For the reasons set forth in the companion case of Robert Becker v. Avery O. Choate, No. 2096, 204 So.2d 680 (La.App. 3d. Cir. 1967), handed down by this court on this date, the judgment of the trial court is reversed insofar as it rejected the demand of plaintiff Hollis Becker for earned wages; and we are of the opinion that Hollis Becker is entitled to recover the sum of Twenty-eight and 13/100 ($28.13) Dollars from the defendant, Avery Choate. The judgment of the trial court in favor of Avery Choate in reconvention is amended, and as amended, affirmed, to provide for an award against defendant in reconvention, Hollis Becker, in the sum of Sixty-five and Nó/100 ($65.00) Dollars.
Having determined that Avery Choate is indebted to Hollis Becker in the sum of $28.13 and that Hollis Becker is indebted to Avery Choate in the sum of $65.00, by applying the principles of compensation set forth in La.Civil Code Articles 2207-2216 to these two adverse money judgments, we find a balance in favor of Avery Choate and against Hollis Becker in the sum of Thirty-six and 87/100 ($36.87) Dollars.
It is hereby ordered, adjudged and decreed that there be judgment in favor of plaintiff in reconvention, Avery Choate, against Hollis Becker in the sum of Thirty-six and 87/100 ($36.87) Dollars plus five per cent (5%) interest from date of judicial demand.
Although there is another judgment in this latter amount in the companion case herewith, it is understood that plaintiff in reconvention, Avery Choate, is not entitled to any sum in excess of $36.87 from either or both Robert Becker and Hollis Becker. *687The costs in both courts are assessed as follows: one-half against Avery Choate, and one-half against Robert and Hollis Becker.
Reversed in part; amended and affirmed in part.
On Application for Rehearing.
En Banc. Rehearing denied.